Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Reissue Applications

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

The instant application has been filed as a non-broadening reissue of U.S. Patent No. RE47,338 (hereinafter the ‘338 reissue), granted on 2 April 2019.

The instant application is a reissue of a reissued patent. Applicant is reminded that when a copy of a first reissue patent is used as the specification of a second reissue application (filed as a reissue of a reissue), additions made by the first reissue will already be printed in italics, and should remain in such format. Thus, applicants need only present additions to the specification/claims in the second reissue application as double underlined text. Subject matter to be deleted from the first reissue patent should be presented in the second reissue application within sets of double brackets. See MPEP 1411.

Applicant has amended claims 12, 18, 24, and 30. Claims 12-35 have been examined.

Specification

The disclosure is objected to because of the following informalities: The proposed amendment to the specification should incorporate all changes shown in the ‘338 reissue, including the italicizing of new material therein and the enclosing of deleted matter in single brackets. Newly added or deleted mater in this second reissue proceeding should be double underlined or double bracketed, respectively, relative to the ‘338 reissue.
Appropriate correction is required.


Claim Objections

Claims 12-35 are objected to because of the following informalities:  The entire claims, other than that introduced in the amendments from this second reissue proceeding, should be entire italicized, as in the ‘338 reissue. The new material in claims 12, 18, 24, and 30 should be double underlined.  Appropriate correction is required.

Claims 12, 18, 24, and 30 are further objected to under 37 CFR 1.173(c) because there is no explanation of the support in the disclosure of the patent for the changes made to the claims.

Declaration

The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414. The declaration does not explicitly specify any claim by number that is being used to correct the stated error.

Claim Rejections - 35 USC § 251

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 12-35 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Allowable Subject Matter

Claims 12-35 would be allowable if Applicant were to overcome the rejection under 35 U.S.C. 251 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: No prior art could be found that disclosed “obtaining (or a control unit configured to determine) a ratio of physical downlink shared channel (PDSCH) energy per resource element (EPRE) to mobile specific reference signal EPRE based on a number of layers,” as recited in claims 12, 18, 24, and 30. Claims 13-17, 19-23, 25-29, and 31-35 would be allowable based upon their dependence on allowable claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992